Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 5/25/21 are acknowledged; claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 reads “safely operated within an explosive environment”.  This language fails to particularly point out and distinctly claim the subject matter as it fails to indicate what physical elements allow the system to be “safely operated” and what constitutes “an explosive environment”.  Without these indications, the language is purely functional and does not limit the system in a physical sense.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al. (US 2002/0139555) in view of Belik (US 2005/0047884).
CLAIM 1:  Dodds discloses an enclosure (2), the enclosure comprising a housing (4) with an opening in the housing (Fig. 1); a panel (6) removably attached to the housing, with the panel covering the opening and overlapping a portion of the housing around a perimeter of the opening when the panel is attached to the housing (Fig. 1).  One or more hinges (210, 212) are mounted between the housing and the panel, with each hinge having an arm rotationally attached to a panel mounting bracket and a housing mounting bracket (Fig. 15, 16).
Dodds fails to disclose a system for conducting subterranean operations comprising: a robotic system comprising a robot and an enclosure, the robotic system configured to be safely operated within an explosive environment.
Belik discloses a system for conducting subterranean operations such as moving a roughneck.
Belik discloses a robotic system (the roughneck) and an enclosure (50) that contains the electronics associated (paragraph 0021).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the enclosure of Dodds to be used in the system of Belik as described in the claim as a substitution of one known enclosure for another as both are taught to house electronics.
It further would be obvious to one of ordinary skill in the art to meet the relevant safety standards as a matter of general engineering knowledge and following the relevant guidelines by only operating the enclosure in a safe manner.
CLAIM 2:  The panel mounting bracket is attached to the panel and the housing mounting bracket is attached to the housing (see Dodds Fig. 1).
CLAIM 3:
CLAIM 4:  The arm comprises a curved portion and a lateral portion, and wherein a width of the curved portion allows the housing mounting bracket to be attached to the housing at a location that is spaced away from the overlapped portion of the housing (see Dodds Fig 15 showing rounded area for rotation).
CLAIM 5:  A pair of first extensions at an end of the curved portion straddle at least a portion of the panel mounting bracket (see Fig. 16).
CLAIM 6:  A hole extends through the portion of the panel mounting bracket, and a hole extends through each one of the first extensions, and wherein a shaft (pin 216) is inserted through the hole of each of the first extensions and through the hole of the panel mounting bracket to rotationally attach the first extensions to the panel mounting bracket (see Fig. 16).
CLAIM 7:  The first extensions are rectangularly shaped, and each one of the first extensions is spaced away from a shoulder of the panel mounting bracket to form a gap, and wherein the gap allows limited rotation of the arm relative to the panel mounting bracket (see Figs. 15, 16).
CLAIM 8:  Each end of the shaft has an internally threaded blind hole formed therein, and a fastener is screwed into each one of the blind holes to secure the shaft within the first extensions and the portion of the panel mounting bracket (see paragraph 0048, “screwdriver” for threads and Fig. 16 showing blind holes in 212).
CLAIM 9:  A pair of second extensions at an end of the lateral portion straddle at least a portion of the housing mounting bracket (see Figs. 15, 16).
CLAIM 10:
CLAIM 11:  The second extensions are rounded allowing free rotation of the arm relative to the housing mounting bracket until the lateral portion of the arm engages the housing (see Fig. 16).
CLAIM 12:  Each end of the shaft has an internally threaded blind hole formed therein, and a fastener is screwed into each one of the blind holes to secure the shaft within the second extensions and the portion of the housing mounting bracket (see paragraph 0048).
CLAIM 13:  The one or more hinges are adjustable by adjusting the panel mounting bracket in one of a first direction or a second direction with the first direction being opposite to the second direction (see Fig. 16 showing the hinges connected to the bracket and thus moving the bracket moves the hinges).
CLAIM 14:  Dodds teaches using an insert is disposed within a recess with a gap between sides of the insert and walls of the recess to allow for adjustments in one of the first direction or the second direction (see Fig. 3).
It would have been obvious to one of ordinary skill in the art to use the insert with the mounting bracket as Dodds teaches the insert to adjust in other areas and the goal of securing a proper fit would be the desired effect in each area.
CLAIM 15:  An adjustment fastener is inserted through a hole in one of the walls of the recess and screwed into one of the sides of the insert, and wherein rotating the adjustment fastener counterclockwise moves the insert in the first direction within the recess and rotating the adjustment fastener clockwise moves the insert in the second direction within the recess (see Fig. 3, paragraph 0038).
CLAIM 16:
CLAIM 17:  The one or more hinges are adjustable by adjusting the housing mounting bracket in one of a third direction or a fourth direction with the third direction being opposite to the fourth direction, and the third and fourth directions being orthogonal to the first and second directions (see Fig. 16 showing the hinges connected to the bracket and thus moving the bracket moves the hinges).
CLAIM 18:  The arm comprises a curved portion and a lateral portion, wherein a pair of second extensions at an end of the lateral portion straddle at least a portion of the housing mounting bracket (see Figs. 15 and 16).
CLAIM 19:  Each one of the second extensions have a threaded hole therethrough, with the housing mounting bracket having blind holes in opposite sides, wherein a threaded fastener is installed in each of the threaded holes and a protrusion on an end of the threaded fastener extends into one of the blind holes in the housing mounting bracket, and wherein the protrusions rotationally attach the lateral portion of the arm to the housing mounting bracket (see Figs. 15, 16; paragraph 0048 and discussion above).
CLAIM 20:  Rotating the threaded fasteners in opposite directions at the same time, the housing mounting bracket is adjusted in one of third and fourth directions by nature of screws.
Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior art fails to disclose safely operating within an explosive environment, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant does point out several physical options to increase safety, but they are not entitled to claim all potential physical methods to safely operating.  They are only entitled to claim what they have disclosed to one of ordinary skill in the art.  They must claim how the enclosure 
Applicant further asserts that Belik fails to disclose an enclosure comprising electronic equipment.  Applicant asserts that the torque device could be electrical or mechanical, but offers no reasoning that it would be mechanical.  However, Belik states that the equipment includes solenoids (paragraph 0021), which is an electronic component.  Therefore, the equipment of Belik is electrical.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679